UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A For Registration of Certain Classes of Securities Pursuant to Section12(b) or 12(g) of the Securities Exchange Act of 1934 DRAGON BRIGHT MINTAI BOTANICAL TECHNOLOGY (CAYMAN) LIMITED (Exact name of registrant as specified in its charter) Cayman Islands 98-1025932 (State of Incorporation) (I.R.S. Employer Identification No.) Flat A, Level 15, Yardley Commercial Building, 1-6 Connaught Road West Hong Kong Not Applicable (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.o If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates (if applicable): Form F-1; File No. 333-176868 Securities to be registered pursuant to Section12(g) of the Act: Ordinary shares, par value US$0.0001 per share Item1. Description of Registrant’s Securities to be Registered The description of securities contained in the Registrant’s Registration Statement on Form F-1, as amended, originally filed with the Securities and Exchange Commission on September 16, 2011 (File No. 333-176868), is incorporated by reference into this registration statement. Item2. Exhibits Number Description of Exhibit Memorandum of Association of the Registrant, as currently in effect (incorporated by reference from Exhibit 3.1 to Form F-1, dated February 17, 2011) Articles of Association of the Registrant (incorporated by reference from Exhibit 3.2 to Form F-1, dated February 17, 2011) Signature Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated:April 27, 2012 Dragon Bright Mintai Botanical Technology (Cayman) Limited By: /S/ Anita Lai Lai Ho Anita Lai Lai Ho Chief Executive Officer and Director
